DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 8 May 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 15, 17, and 19, and added claims 20-31.
Examiner notes Applicant states (see “Remarks”, filed 20 April 22, pg 1) that claims 20-30 were added.  Applicant is requested to clarify if this statement is not a typographical error.
 Claims 15-31 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended Claim 15, the rejections are withdrawn.

With regards to Applicant’s arguments, Examiner notes that Applicant has not submitted any arguments drawn towards distinguishing the application from the prior art.  Therefore Examiner considers the prior art as valid.
Examiner concludes that neither the Amendments to Claims 15, 17, and 19 nor new Claims 20-31 place the application into condition for allowance.  Examiner further notes that natural gas piping and valve systems are very well known, and the control of such systems is also known as demonstrated by the prior art of the previous Office Action.  Applicant’s present disclosure does not distinguish itself over the prior art as it does not provide any record of any significance (novel or unexpected results) to the particular arrangement of the current claim set.  Therefore, the previous rejections to the Amendments stand, as explained below.  Additionally, Applicant’s amendments and new claims raise new issues of enablement and indefiniteness, also explained below.
 
1.  	Applicant’s amendments include:
- (Claim 15) first non-return valve is located after the control valve and before the third valve;
- (Claim 15) a “fourth piping section is also connected to an end of the second piping section that is furthest away from the fourth valve”,
- (Claim 17) the pressure reader and the temperature reader are located between the control valve and the second valve, and wherein the temperature reader is also located second valve and the pressure reader.
	However, Examiner notes that the overall novelty in Applicant’s claimed invention (according to the disclosure, to include the Specification and Abstract) is drawn to a “computing device”, and a method of said computing device receiving electronic information about pressure, determining if that pressure is at a particular threshold, and sending communications to open and close particular valves.
	Applicant’s claims, however, appear to be primarily drawn to an apparatus comprising valves, pipes, tanks, a pressure reader(s), and a temperature reader(s), all shown to be previously disclosed by Briese.  In the dependent claims, Applicant claims a computing device (Claims 18, 24, and 28), and a flow rate reader (new claim 28).  Both of these components are also disclosed by Briese.
	Examiner further notes that, since Applicant’s disclosure is drawn to a “computing device” and its capabilities, Applicant’s disclosure only describes a generic piping system.  Although Applicant’s claim set contains limitations to a “first valve”, “first piping section”, etc.,  Applicant only refers to valves and piping sections in the most generic of fashions.  For instance, the disclosure does not contain the term “fourth piping section” as claimed in amended Claim 15 and in dependent claims.  Instead, the disclosure only refers to generic, multiple “piping sections”.
	Therefore, Examiner concludes that even though Applicant has provided general drawings showing valves and piping sections, Applicant has not provided any detailed guidance as to a particular gas structure in support of the specific claim limitations, such as “a “fourth piping section is also connected to an end of the second piping section that is furthest away from the fourth valve” of Claim 15.   
	More importantly, Applicant has not stated why these specific structures as claimed by the amended limitations are critical to the claimed invention, or present a novel or unexpected result over the established prior art.  
	In the absence of this criticality, Examiner concludes that since Briese discloses all of the components claimed by Applicant, and said components are arranged in a similar (if not identical) fashion as that as claimed by Applicant, then:
	a) It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Briese reference by rearranging the disclosed components to achieve a desired flow path, such as connecting a fourth (generic) piping section to the end of a second (generic) piping section that is furthest away from the (generic) fourth valve, or ensuring that the first (generic) non-return valve is located after the (generic) control valve and before the (generic) third valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	b) it would have been an obvious matter of design choice to modify the Briese reference, to have multiple piping sections and corresponding valves as claimed in new Claims 20-22, 25, 27, and 29-30, and/or have multiple pressure and temperature readers as claimed in Claims 26-27, since Applicant has not disclosed that having  these additional piping sections and valves solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs (the controller of Briese would be able to equally control additional sets of piping sections and valves).
	Furthermore, absent a teaching as to criticality of the structure as defined in the above claim limitations, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	c) It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Briese reference, and ensure that the tanks of Briese (see previous Office Action) were indeed between the (standard) pressure ranges of 4,000 and 5,000 PSIG, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Therefore, Examiner concludes that the amendments to the claim set do not place the application in condition for allowance, and the rejections stand.

2.	In light of the generic disclosure (Specification, Abstract, and Drawings), Applicant’s amendments drawn towards specific gas piping structure(s) additionally raise new issues concerning enablement and indefiniteness.  Claim 15 adds a “fourth piping section”, and Claims 20-31 add sixth, seventh “piping sections”, and sixth, seventh, and eight valves.  The additions also include specific structural connections between the components.  
	However, Applicant’s disclosure, as currently written, does not adequately identify the individual piping sections and valves in a manner that one of ordinary skill in the art can reasonably understand what does and does not infringe upon Applicant’s claim(s).  Applicant does provide numbers for components in Drawings, and discloses “piping sections 105, 107, 109, 111, 113, 115 and 117”, but Applicant does not identify which “piping section” or “valve” is “first”, “second”….”seventh” (as previously mentioned, the Specification does not contain the terms “first piping section”, “fourth piping section”, “second valve”, etc.).  Applicant also does not identify which of Figs. 2-9 discloses the claimed limitations.  Additionally, Applicant’s limitations of “piping section(s)” is very broad: the term “piping section” covers a vast range of components to include a simple section of pipe, a connector, or an entire, self-contained regional gas production system.
	In light of the above rationale, Examiner concludes Applicant’s rather broad claims, to include seven unspecified “piping sections” and ten unspecified “valves” disclosed across nine Drawing Figures combine to make Applicant’s claim set such that one of ordinary skill in the art cannot reasonably reproduce the claimed invention without undue experimentation, and therefore not enabled and indefinite.  

Claim Objections
Claim 28 is objected to because of the following informalities: the claim contains the limitation “a flow rate reader, wherein the follow rate reader includes electronic features that communicate with the computing device.”  The phrase “follow rate reader” appears to be a typographical error for “flow reader”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without more detailed guidance as which components define the gas piping structure of the claimed invention, which is critical or essential to the practice of the invention but not included in the disclosure. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Regarding Claims 15-31,  the claims contain limitations drawn to first through seventh “piping sections”, and first through ninth “valves” (to include various generic, control and non-return valves).  The claims contain further limitations as to how the “piping sections” and valves are arranged.
However, Applicant’s disclosure, as currently written, does not adequately identify the individual piping sections and valves in a manner that one of ordinary skill in the art can reasonably understand what does and does not infringe upon Applicant’s claim(s).  Applicant does provide numbers for components in Drawings, and discloses “piping sections 105, 107, 109, 111, 113, 115 and 117”, but Applicant does not identify which “piping section” or “valve” is “first”, “second”….”seventh” (as previously mentioned, the Specification does not contain the terms “first piping section”, “fourth piping section”, “second valve”, etc.).  Applicant also does not identify which of Figs. 2-9 discloses the claimed limitations.  Additionally, Applicant’s limitations of “piping section(s)” is very broad: the term “piping section” covers a vast range of components to include a simple section of pipe, a connector, or an entire, self-contained regional gas production system.
	In light of the above rationale, Examiner concludes Applicant’s rather broad claims, to include seven unspecified “piping sections” and ten unspecified “valves” disclosed across nine Drawing Figures combine to make Applicant’s claim set such that one of ordinary skill in the art cannot reasonably reproduce the claimed invention without undue experimentation, and the claims are therefore not enabled.
Further regarding Claim 30,  the claim contains the limitations:
a) “The apparatus of claim 28, further comprising….a customer system”
b) “wherein the apparatus and the customer system are separate systems”
These limitations are in direct contrast with one another; it is unknown how an apparatus can simultaneously comprise a system, yet be separate from said system.  The claim is therefore not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 15-31, in light of the lack of enablement rationale provided above, Examiner concludes Applicant’s rather broad claims, to include seven unspecified “piping sections” and ten unspecified “valves” disclosed across nine Drawing Figures combine to make Applicant’s claim set such that one of ordinary skill in the art cannot reasonably reproduce the claimed invention without undue experimentation, and the claims are therefore indefinite.
	Further regarding Claim 17,  the claim contains the limitation “the temperature reader is also located second valve and the pressure reader”.  As written, the limitation is incomprehensible; the physical relationship (location) between the temperature reader and the second valve/pressure reader is unknown.  In the interests of compact prosecution, Examiner applies broadest reasonable interpretation, and interprets this limitation as “the temperature reader is also located before the second valve and the pressure reader”
Further regarding Claims 20-21,  the claims contain the term “non-control valve”, which is not a standard definition of a valve as known in the mechanical arts.  The disclosure does not define the term, and the term appears to be a typographical error.  As such, it is unknown if Applicant intends to claim a) a “control valve”, b) a “non-return valve”, or c) another undefined valve.  Correction is required.
In the interests of compact prosecution, Examiner interprets the undefined term “non-control valve” to mean “valve”.
Further regarding Claims 22 and 26,  The claims contain the term “first control valve”, but Claim 15 also recites “a control valve”.  It is unknown if the three control valves of Claims 15, 22, and 26 are the same, or are control valves.
Further regarding Claim 29,  The phrase “the sixth piping section includes natural gas from the first high-pressure tank” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite.  In the present case, “includes” is analogous to “is stored”).
Additionally, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "inclusion of the material or article (natural gas) worked upon by a structure (sixth piping section) being claimed does not impart patentability to the claims."
Further regarding Claim 30, the phrase “so that the apparatus is mobile and is connectible to other natural gas systems instead of the customer system” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite).
Further regarding Claim 31,  the claim contains the limitation “the computing device controls the control valve and the additional control valve.”  However, the “additional control valve” is positively recited in Claim 27; Claim 31 is not dependent upon Claim 27.  It is therefore unknown if “the additional control valve” of Claim 31 is the same as in Claim 27, or another “additional control valve”.
Additionally, it is unknown if the term “control valve” of Claim 31 is the same as the “control valve” of Claim 15, or the “first control valve” of Claim 26.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Further regarding Claim 31,  the claim contains the limitation “the computing device controls the control valve and the additional control valve.”  However, the “additional control valve” is positively recited in Claim 27; Claim 31 is not dependent upon Claim 27.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
In light of the rationale and rejections listed above, and in the interests of compact prosecution, Examiner applies broadest reasonable interpretation to the current claim set in the following manner:
-  The term “piping section” is interpreted as “any section of piping”.
-  The undefined term “non-control valve” is interpreted to mean “valve”.
-  The term “apparatus” is interpreted to mean “any apparatus capable of receiving natural gas”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 15-16 and 18-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briese ‘019  (US 4,139,019)
	Regarding Claim 15, Briese discloses an apparatus, comprising: 
	a first piping section (flow path defined by Figs. 2-3, consisting of Items 106, 114, 108, 34, 66, 64, 60, 68, 54, 52, 48);
	a first valve (Fig 2, Item 112 and Col 8, lines 22-27);
	 a second valve (Fig 2, Item 118 and Col 8, lines 32-35);
	a third valve (Fig 3, Item 48 and Col 5, line 67 – Col 6, line 2);
	 a control valve (Fig 3, Item 60; and Col 6, lines 19-23);
	 a first non-return valve (Fig 3, Item 68; and Col 6, lines 19-23),
	wherein the first valve, the second valve, the first non-return valve, and the third valve are located on the first piping section (Examiner's annotations and flow path as defined above) and
	the first non-return valve is located after the control valve (Col 6, lines 19-23); and before the third valve (See Fig. 3);
 	a fourth valve (Fig 3, Item 60; and Col 6, lines 19-23, and Examiner's annotations, wherein the apparatus shown in Fig 3 is duplicated per Col 4, lines 24-27 and Col 5, lines 14-17 and 54-57); and
	a second non-return valve (Fig 3, Item 68; and Col 6, lines 19-23, and Examiner's annotations, wherein the apparatus shown in Fig 3 is duplicated per Col 4, lines 24-27 and Col 5, lines 14-17 and 54-57),
	wherein the fourth valve and the second non-return valve are located on a second piping section (Examiner's annotations);
	 a fifth valve (Fig 2, Item 122),
	wherein the fifth valve is located on a third piping section (Fig 2, Item 120, and Examiner's annotations) and
	wherein the third piping section is connected to the first piping section and the second piping section (Fig 2, Items 102, 120, 104, and Examiner's annotations); and
	 a fourth piping section (Fig 3, Examiner's annotations),
	wherein the fourth piping section (Fig 3, Examiner's annotations) is connected to an end of the first piping section (Fig 2, Examiner's annotations) that is furthest away from the first valve (Fig 2, Item 112) and
	the fourth piping section  (Fig 3, Examiner's annotations) is also connected to an end of the second piping section that is furthest away from the fourth valve (the apparatus shown in Fig 3 is duplicated per Col 4, lines 24-27 and Col 5, lines 14-17 and 54-57; the apparatus connects to both first and second piping sections).  

    PNG
    media_image1.png
    775
    612
    media_image1.png
    Greyscale

	Regarding Claim 16, Briese discloses an apparatus, further comprising a first high-pressure tank (Fig 2, Examiner's annotations and Col 8, lines 40-48, "...a storage vessel (not shown)" , wherein the first high-pressure tank is connected (via "Pipe 3" as annotated by Examiner) to another end of the first piping section (Examiner's annotations) that is closest to the first valve (Fig 2, Item 112).
	Regarding Claim 18, Briese discloses an apparatus, further comprising a computing device (Fig 2, item 134 and Col 8, lines 59-65).
	Regarding Claim 19, Briese discloses an apparatus, further comprising a second high-pressure tank (Fig 3, Item 12, Examiner's annotations, wherein the apparatus shown in Fig 3 is duplicated per Col 4, lines 24-27 and Col 5, lines 14-17) , wherein the second high-pressure tank is connected to a fifth piping section (Fig 3, Examiner's annotations, wherein the apparatus shown in Fig 3 is duplicated per Col 4, lines 24-27 and Col 5, lines 14-17) that does not connect to the first piping section.
	Regarding Claim 22,  Briese discloses an apparatus, wherein the first control valve (60) is located further away from the first high pressure tank (Fig 2, Examiner’s annotations) than the first valve (112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Briese  (US 4,139,019).
	Regarding Claim 17,  Briese discloses an apparatus, further comprising a pressure reader (Fig 2, 148 and Col 9, lines 7-9); and a temperature reader (Fig 2, 146 and Col 9, lines 7-9).
	Further regarding Claim 17,  Briese discloses the claimed invention, but does not locate the pressure reader and temperature reader between the control valve and the second valve.   Briese also does not locate the “the temperature reader… before the second valve and the pressure reader (See the above rejection of Claim 17 under 35 USC 112(b) above, and the related Examiner’s interpretation).”
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the existing pressure and temperature readers of Briese, and locate them wherever was desired, since Applicant has not stated why these specific structures as claimed by the amended limitations are critical to the claimed invention, or present a novel or unexpected result over the established prior art, and since it has been held that 
a) mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
b) rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 20-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Briese.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Briese in view of Bugnicort (US 2022/0049818).
	Examiner’s note:  Due to nature and structure of Applicant’s amended claim set, Examiner has organized the rejections of Claims 20-31 in the following manner for readability, logic, and clarity to the record.
	Regarding Claims 20-31, these (new) claims recite the following components:
-	A sixth piping section (Claim 20), that-
includes a third non-control valve and a sixth valve (Claim 20), 
connects to the third piping section and the fourth piping section (Claim 20),
connects to the third piping section at a location that is between the seventh valve and the eight valve (Claim 25)
includes natural gas from the first high-pressure tank and the second high-pressure tank (Claim 29).  
-	A third non-control valve (Claim 20), which is closer to the third piping section than the sixth valve (Claim 21).  
-	A sixth valve (Claim 20)
-	A seventh valve (Claim 25)
-	An eighth valve (Claim 25)
-	An additional control valve; an additional pressure reader; and an additional temperature reader (Claim 27), wherein-
The additional pressure reader and the additional temperature reader are located on the second piping section (Claim 27), 
The additional temperature reader is located between the fourth valve and the additional control valve, and located between the additional pressure reader and the fourth valve (Claim 27)  
-	A flow rate reader (Claim 27)
-	A seventh piping section (Claim 30), connected to the fourth piping section and the ninth valve (Claim 30)
-	A ninth valve (Claim 30)
-	a customer system (Claim 30, wherein the customer system is a natural gas pipeline system that receives natural gas through the ninth valve.
	However (see “Response to Arguments”, claims rejections under 35 USC 112(a) and (b), and “Claim Interpretation” above), Applicant has not stated why these specific structures as claimed by the amended limitations are critical to the claimed invention, or present a novel or unexpected result over the established prior art.  Additionally, Applicant’s disclosure, as currently written, does not adequately identify the individual piping sections and valves in a manner that one of ordinary skill in the art can reasonably understand what does and does not infringe upon Applicant’s claim(s).
	
	Further regarding Claims 20-31, Per Briese, Col 4, lines 24-27 and Col 5, lines 14-17 and 54-57, the manifold system shown in the Figures can be duplicated, to include “piping sections”, all types of disclosed valves, pressure readers, temperature readers, and flow rate readers (Briese discloses a flow rate reader at Fig 2, item 144, and Col 9, lines 1-2).  
	Therefore, Examiner concludes that Briese discloses all of the above limitations with regards to “piping sections”, all types of disclosed valves, pressure readers, temperature readers, and flow rate readers contained in Claims 20-31, since: 
	a) it would have been an obvious matter of design choice to modify the Briese reference, to have multiple piping sections and corresponding valves, to include:
-	A sixth piping section (Applicant’s Claim 20)
-	A third non-control valve (Applicant’s Claim 20),
-	A sixth valve (Applicant’s Claim 20)
-	A seventh valve (Applicant’s Claim 25)
-	An eighth valve (Applicant’s Claim 25)
-	An additional control valve; an additional pressure reader; and an additional temperature reader (Applicant’s Claim 27)
-	A flow rate reader (Applicant’s Claim 27
-	A seventh piping section (Applicant’s Claim 30) and 
-	A ninth valve (Applicant’s Claim 30), and
	b) Applicant has not disclosed that having these additional valves and readers solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs (the controller of Briese would be able to equally control additional sets of piping sections and valves).  Furthermore, absent a teaching as to criticality of the structure as defined in the above claim limitations, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	c) It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Briese reference by rearranging the disclosed components to achieve a desired flow path, to include:
-	A fourth piping section…also connected to an end of the second piping section that is furthest away from the fourth valve (Applicant’s Claim 15) and
-	A sixth piping section (Applicant’s Claim 20), that-
includes a third non-control valve and a sixth valve (Applicant’s Claim 20), 
connects to the third piping section and the fourth piping section (Applicant’s Claim 20),
connects to the third piping section at a location that is between the seventh valve and the eight valve (Applicant’s Claim 25)
includes natural gas from the first high-pressure tank and the second high-pressure tank (Applicant’s Claim 29),
-	A third non-control valve (Applicant’s Claim 20), which is closer to the third piping section than the sixth valve (Applicant’s Claim 21),
- 	The pressure reader is located between second valve and the first control valve (Claim 26).  
-	A seventh piping section (Applicant’s Claim 30), connected to the fourth piping section and the ninth valve (Applicant’s Claim 30),
- 	The additional pressure reader and the additional temperature reader are located on the second piping section (Claim 27), 
-	The additional temperature reader is located between the fourth valve and the additional control valve, and located between the additional pressure reader and the fourth valve (Claim 27)  
since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Further regarding Claim 21,  Briese therefore discloses an apparatus wherein the third non-control valve is closer to the third piping section than the sixth valve (via a rearrangement of parts as shown above).  
	Further regarding Claim 22,  Briese therefore discloses an apparatus wherein the first control valve is located further away from the first high pressure tank than the first valve (via a rearrangement of parts as shown above).
	Further regarding Claim 25,  Briese therefore discloses an apparatus wherein a seventh valve and an eight valve are located on the third piping section and wherein the sixth piping section connects to the third piping section at a location that is between the seventh valve and the eight valve (piping sections and valves are duplicated and arranged as shown above). 
	Further regarding Claim 26,  Briese therefore discloses an apparatus wherein the pressure reader is located between second valve and the first control valve (via a rearrangement of parts as shown above).
	Further regarding Claim 27,  Briese therefore discloses an apparatus further comprising: an additional control valve; an additional pressure reader; and an additional temperature reader, wherein: the additional pressure reader and the additional temperature reader are located on the second piping section, and the additional temperature reader is: located between the fourth valve and the additional control valve, and located between the additional pressure reader and the fourth valve (see detailed explanation of duplication and arrangement of components as shown above).   
Regarding Claim 29,  Briese therefore discloses an apparatus wherein the sixth piping section (duplicated as shown above) includes natural gas (the entire invention is drawn to pipes containing natural gas) from the first high-pressure tank ((Fig 3, Item 12, Examiner's annotations) and the second high-pressure  tank  (Fig 3, Item 12, Examiner's annotations, wherein the apparatus shown in Fig 3 is duplicated per Col 4, lines 24-27 and Col 5, lines 14-17).
	Regarding Claim 30,  Briese as modified above therefore discloses an apparatus further comprising:
	a seventh piping section; a ninth valve; and a customer system (“natural gas well site…indicated generally at 2 in FIG. 1” per Col 5, lines 6-8), wherein the seventh piping section is connected to the fourth piping section and the ninth valve (piping sections and valves are duplicated and arranged as shown above) and
	 wherein the customer system (“truck terminal, located at the natural gas well site…indicated generally at 2 in FIG. 1” per Col 5, lines 6-8) is a natural gas pipeline system that receives natural gas through the ninth valve (the entire invention is drawn to pipes containing natural gas),
	wherein the apparatus (Briese discloses two “apparatuses”, the truck terminal as described above and semi-trailer units 14) and the customer system are separate systems (the semi-trailer unit 14 is “separate” from the truck terminal) and wherein the apparatus (14) further comprises wheels (standard equipment on semi-trailer units) so that the apparatus is mobile and is connectible to other natural gas systems instead of the customer system.  
	Further regarding Claim 30,  the phrase “so that the apparatus is mobile and is connectible to other natural gas systems instead of the customer system” is a statement of intended use, and therefore not given patentable weight.

Claims 24, 28, and 30 are further rejected under 35 U.S.C. 103 as being unpatentable over Briese as presented above, and in view of Bugnicourt (US 2022/0049818).
	Regarding Claim 24, Briese discloses an apparatus, further comprising a computing device (134), but Briese does not expressly disclose said computing device as include(ing) a graphical user interface.
	Bugnicourt, however, teaches a computing device (item 80) as include(ing) a graphical user interface (interface 81).
	The advantages of Bugnicourt’s teachings include a single apparatus capable of leak detection, obtaining data from measurement devices, and valves control.  It would have been obvious before the effective filing date of the claimed invention to replace the flow rate reader and computing device of Briese with the flow rate reader and computing device of Bugnicourt, such that the flow rate reader of Bugnicourt communicates with the computing device of Briese, in order to gain the ability of a single apparatus capable of leak detection, obtaining data from measurement devices, and valves control.

    PNG
    media_image2.png
    694
    755
    media_image2.png
    Greyscale

	Regarding Claim 28, Briese discloses an apparatus, further comprising: a flow rate reader (130 and 144) and computing device (134), but does not specifically state that the flow rate reader includes electronic features that communicate with the computing device.
	Bugnicourt, however, teaches a flow rate reader (flowmeters 325 to 328 and Fig 8) that includes electronic features (para 115) that communicate with the computing device (Item 80 and para 115-116).
	The advantages of Bugnicourt’s teachings include a single apparatus capable of leak detection, obtaining data from measurement devices, and valves control.  It would have been obvious before the effective filing date of the claimed invention to replace the flow rate reader and computing device of Briese with the flow rate reader and computing device of Bugnicourt, such that the flow rate reader of Bugnicourt communicates with the computing device of Briese, in order to gain the ability of a single apparatus capable of leak detection, obtaining data from measurement devices, and valves control.
	Regarding Claim 30,  Briese as modified above therefore discloses an apparatus further comprising:
	a seventh piping section; a ninth valve; and a customer system (Briese, “natural gas well site…indicated generally at 2 in FIG. 1” per Col 5, lines 6-8), wherein the seventh piping section is connected to the fourth piping section and the ninth valve (Briese, piping sections and valves are duplicated and arranged as shown above) and
	 wherein the customer system (Briese, “truck terminal, located at the natural gas well site…indicated generally at 2 in FIG. 1” per Col 5, lines 6-8) is a natural gas pipeline system that receives natural gas through the ninth valve (the entire invention is drawn to pipes containing natural gas),
	wherein the apparatus (Briese discloses two “apparatuses”, the truck terminal as described above and semi-trailer units 14) and the customer system are separate systems (Briese, the semi-trailer unit 14 is “separate” from the truck terminal) and wherein the apparatus (Briese, 14) further comprises wheels (standard equipment on semi-trailer units) so that the apparatus is mobile and is connectible to other natural gas systems instead of the customer system.  

	Regarding Claim 31, Briese discloses an apparatus, further comprising a computing device (134), but does not disclose said computing device control(ing) the control valve and the additional control valve.
	Bugnicourt, however, teaches a computing device (item 80) control(ing) the control valve and the additional control valve (paras 115-116).
The advantages of Bugnicourt’s teachings include a single apparatus capable of leak detection, obtaining data from measurement devices, and valves control.  It would have been obvious before the effective filing date of the claimed invention to replace the flow rate reader and computing device of Briese with the flow rate reader and computing device of Bugnicourt, such that the flow rate reader of Bugnicourt communicates with the computing device of Briese, in order to gain the ability of a single apparatus capable of leak detection, obtaining data from measurement devices, and valves control.
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Briese, in view of PG&E (policy factsheet found at https://www.pge.com/includes/docs/pdfs/about/environment/pge/cleanair/CNG_PolicyChangesFactsheet_Final.pdf)
	Regarding Claim 23,  Briese discloses the claimed invention, to include a first high-pressure tank.  Briese, however, does not mention a specific range of pressure rating for said tank such as between 4,000 and 5,000 PSIG, as claimed by Applicant.
	Examiner takes Official Notice that that high-pressure tanks with pressure ratings between 4,000 and 5,000 PSIG are very well known, as evidenced by PG&E, who teaches a tank with a rating of up to 4,500 PSIG.
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Briese reference, and ensure that the tanks of Briese (see previous Office Action) were indeed between the (standard) pressure ranges of 4,000 and 5,000 PSIG, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Briese ‘476 (US 4,213,476) additionally discloses an apparatus with the same claimed configurations, although with slight modifications to the overall system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753